Order, Supreme Court, New York County (Louis B. York, J.), entered April 12, 2005, which denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The complaint seeks a partition and sale of property that plaintiff jointly owns with defendant-respondent, with any equities arising out of unequal contributions or receipts to be determined at an accounting and paid out of the proceeds of the sale, and the balance of the proceeds to be divided equally between the parties. Such relief is premature. The parties’ respective rights and interests in the property, and the adjustment of any equities, must be determined before, not after, a sale (see Ranninger v Pevsner, 306 AD2d 20 [2003]). Concur—Tom, J.E, Andrias, Saxe, Gonzalez and Sweeny, JJ.